DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the Office Action appears to allege the insertion hole 168 in Takehiro corresponds to “the flex guide groove” and Takehiro fails to teach or suggest “the insulator of the gas sensor has a flex guide groove formed to guide the spring contact portion in a direction orthogonal to a direction in which the pair of spring guide grooves are opposed to each other”.
Examiner respectfully disagrees. First, in the Non-Final Rejection mailed on 9/3/2020, the insertion hole in Takehiro did not correspond to the flex guide groove. Examiner explained that in Fig.4 of Takehiro, space formed by tip-facing surface 166s and side walls 166b corresponded to “a flex guide groove” (See Page 4 of the Non-Final Rejection mailed on 9/3/2020). Second Takehiro teaches the insulator (Figs. 1-4, 166) of the gas sensor has a flex guide groove (See the reproduction of Fig.4 below, the flex guide groove is a space formed by tip-facing surface 166s and side walls 166b) formed to guide the spring contact portion (Fig.3, 211b) in a direction (See the reproduction of Fig.4, the direction along the arrows) orthogonal to a direction (Figs.1-4, axial direction 0) in which the pair of spring guide grooves are opposed to each other.



    PNG
    media_image1.png
    638
    668
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 9 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takehiro et al. (JP201318769, see attached English translation).
Regarding claim 1, Takehiro teaches a gas sensor (Fig.1, 200) comprising: a pair of contact springs (Fig.1, 21a and 22a), each of the paired contact springs having a spring body portion (Fig.3, 211a) and a spring contact portion (Fig.3, 211b) which extends from an end portion of the spring body portion, and faces the spring body portion (As shown in Figs.1 and 3), and is flexible to come in contact with a sensor element (Fig.1, 10 and paragraphs 22-24), for measuring a concentration of gas (Paragraph 1); an insulator (Figs. 1-4, 166 and paragraph 15) having an element insertion hole (Figs. 1-4, 168) into which the sensor element is inserted (Paragraph 15) and a pair of spring guide grooves (Figs. 1-4, 166a) communicating with the element insertion hole formed along a forming direction of the element insertion hole, and guides and holds a spring main body of the pair of contact springs, respectively (Paragraphs 25-27), wherein; the spring contact portions (Fig.3, 211b) of the pair of the contact springs are disposed at positions which are opposed to each other with the sensor element interposed therebetween (As shown in Fig.1);  the pair of spring guide grooves (Figs. 1-4, 166a) are disposed at positions which are opposed to each other with the element insertion hole interposed therebetween (As shown in Fig.4);  and the insulator (Figs. 1-4, 166) of the gas sensor has a flex guide groove (See the reproduction of Fig.4, the flex guide groove is a space formed by tip-facing surface 166s and side walls 166b) formed to guide the spring contact portion (Fig.3, 211b) in a direction (See the 
Regarding claim 2, Takehiro teaches wherein the flex guide grooves (Fig.4, space formed by tip-facing surface 166s and side walls 166b) are configured to communicate with the pair of spring guide grooves (Figs. 1-4, 166a) which are opposed to each other and collectively guide extension portions (Fig.3, the portion above 21h) of the pair of spring contact portions which are opposed to each other (Figs. 3-4 and 7, also paragraphs 25-27).
Regarding claim 3, Takehiro teaches wherein, when the direction in which the sensor element is inserted into the element insertion hole is referred to as an insertion direction and an open side of the element insertion hole is referred to as a tip-end side in the insertion direction, and the side opposite to the tip-end side is referred to as a base-end side, the flex guide grooves are formed to include a portion positionally adjacent to the base-end side of the element insertion hole (Figs. 1-4 and 7, also paragraphs 25-27).
Regarding claim 9, Takehiro teaches wherein, when the direction in which the sensor element is inserted into the element insertion hole is referred to as an insertion direction and an open side of the element insertion hole is referred to as a tip-end side in the insertion direction, and the side opposite to the tip-end side is referred to as a base-end side, the flex guide grooves are formed to include a portion positionally adjacent to the base-end side of the element insertion hole (Figs. 1-4 and 7, also paragraphs 25-27).

Regarding claim 16, Takehiro teaches wherein the width of the flex guide groove (Fig.4, space formed by tip-facing surface 166s and side walls 166b) is within a range from the value which is more than 1-fold of the width of the extension portion, to a value which is less than 1.5-fold of the width of the extension portion (As shown in Figs. 3-4 and 6-9, also paragraph 27).
Regarding claim 17, Takehiro teaches wherein a width of the flex guide groove (Fig.4, space formed by tip-facing surface 166s and side walls 166b) has a width which is within a range of more than a value of a 1-fold of a width of the extension portion of the spring contact portion, to a value less than 2-folds of the width of the extension portion of the spring contact portion (As shown in Figs. 3-4 and 6-9, also paragraph 27).
Regarding claim 18, Takehiro teaches wherein the width of the flex guide groove (Fig.4, space formed by tip-facing surface 166s and side walls 166b) is within a range from the value which is more than 1-fold of the width of the extension portion, to a value which is less than 1.5-fold of the width of the extension portion (As shown in Figs. 3-4 and 6-9, also paragraph 27).
Regarding claim 19, Takehiro teaches wherein the flex guide groove (See the reproduction of Fig.4, the flex guide groove is a space formed by tip-facing surface 166s and side walls 166b), which guides the spring contact portion, is positioned between a 
Regarding claim 20, Takehiro teaches wherein the spring contact portion (Fig.3, 211b) has a contact portion in contact with the sensor element and an extension portion (Fig.3, the portion above 21h) is formed linearly from the contact portion, and the extension portion has an end surface arranged and movable within the flex guide groove (As shown in Fig.7) positioned between the base end of the sensor element (Fig.1, 10 and paragraphs 22-24) and the bottom surface of the flex guide groove (Fig.4, the tip-facing surface 166s is a bottom surface of the flex guide groove).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takehiro et al. (JP201318769, see attached English translation) in view of Matsui et al. (JP2009047574, see attached English translation).

Takehiro is silent about the extension portions of the pair of spring contact portions are provided at a position closer to the base-end side than the sensor element is.
Matsui teaches the extension portions of the pair of spring contact portions are provided at a position closer to the base-end side than the sensor element is (As shown in Fig.1, springs terminal members 170b and 180b are above detection member 120).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Takehiro’s spring contact extension portions to make them extend above Takehiro’s sensor element because it would provide a more secure connection as taught by Matsui.
Regarding claim 5, Takehiro teaches wherein the spring contact portion (Fig.3, 211b) has a contact portion (Fig.3, 21h) in contact with the sensor element and the extension portion (Fig.3, the portion above 21h) is formed linearly from the contact portion, and the extension portion has an end surface arranged within the flex guide groove (Fig.4, space formed by tip-facing surface 166s and side walls 166b).

Regarding claim 7, Takehiro teaches wherein a width of the flex guide groove (Fig.4, space formed by tip-facing surface 166s and side walls 166b) has a width which is within a range of more than a value of a 1-fold of a width of the extension portion of the spring contact portion, to a value less than 2-folds of the width of the extension portion of the spring contact portion (As shown in Figs. 3-4 and 6-9, also paragraph 27).
Regarding claim 8, Takehiro teaches wherein the width of the flex guide groove (Fig.4, space formed by tip-facing surface 166s and side walls 166b) is within a range from the value which is more than 1-fold of the width of the extension portion, to a value which is less than 1.5-fold of the width of the extension portion (As shown in Figs. 3-4 and 6-9, also paragraph 27).
Regarding claim 10, Takehiro teaches wherein the sensor element (Fig.1, 10) is held to be sandwiched between the pair of the spring contact portions (Fig.3, 211b) which are opposed to each other in a state of being inserted into the element insertion hole (Figs. 1-4, 168), and the extension portions (Fig.3, the portion above 21h) of the pair of spring contact portions (Fig.3, 211b) are provided within the flex guide groove (Fig.4, space formed by tip-facing surface 166s and side walls 166b).
Takehiro is silent about the extension portions of the pair of spring contact portions are provided at a position closer to the base-end side than the sensor element is.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Takehiro’s spring contact extension portions to make them extend above Takehiro’s sensor element because it would provide a more secure connection as taught by Matsui.
Regarding claim 11, Takehiro teaches wherein the spring contact portion (Fig.3, 211b) has a contact portion (Fig.3, 21h) in contact with the sensor element and the extension portion (Fig.3, the portion above 21h) is formed linearly from the contact portion, and the extension portion has an end surface arranged within the flex guide groove (Fig.4, space formed by tip-facing surface 166s and side walls 166b).
Regarding claim 12, Takehiro teaches wherein a gap is formed between the end surface of the extension portion and a bottom surface of the flex guide groove (As shown in Figs. 7-8, also paragraph 27).
Regarding claim 13, Takehiro teaches wherein a width of the flex guide groove (Fig.4, space formed by tip-facing surface 166s and side walls 166b) has a width which is within a range of more than a value of a 1-fold of a width of the extension portion of the spring contact portion, to a value less than 2-folds of the width of the extension portion of the spring contact portion (As shown in Figs. 3-4 and 6-9, also paragraph 27).
Regarding claim 14, Takehiro teaches wherein the width of the flex guide groove (Fig.4, space formed by tip-facing surface 166s and side walls 166b) is within a range from the value which is more than 1-fold of the width of the extension portion, to a value .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XIN Y ZHONG/           Primary Examiner, Art Unit 2861